                                                                           CLERK'S OFFICE U.S. DIST. COURT
                                                                                  AT ROANOKE, VJ-\
                                                                                             FILED

                                       IN THE                                      AUG 08 2019
                            UNITED STATES DISTRICT COURT
                                      FOR THE
                                                                             BY:
                                                                                 JULIA c.   MD)-r;r. c ~RK
                                                                                              f.AI'--"
                            WESTERN DISTRICT OF VIRGINIA                             DEP        CLE RK
                                 DANVILLE DIVISION


UNITED STATES OF AMERICA                     )
                                             )       Criminal No.
               v.                            )
                                             )       In violation of:
MAURICE V. HOWARD                            )       18 U.S .C. § 1365(a),(e),
DEVIN JAMAR STOCKTON                         )       18 U.S .C. § 875(d)

                                                     Under Seal


                                        INDICTMENT

                                         COUNT ONE

The Grand Jury charges that:

       1.      From on or about February 2019 and continuing until March 26, 2019, the

defendants, MAURICE V. HOWARD and DEVIN JAMAR STOCKTON, in the Western

District of Virginia and elsewhere, did knowingly conspire and agree together and with other

persons known and unknown to the Grand Jury, with reckless disregard for the risk that another

person would be placed in danger of death or bodily injury and under circumstances manifesting

extreme indifference to such risk, to tamper with a consumer product, that is a commercial meat

product, which product affects interstate and foreign commerce, by urinating and conspiring to

urinate on the product and within the plant where the product is manufactured, and intentionally

engaged in conduct in furtherance of that offense.

       2.      MAURICE V. HOWARD and DEVIN JAMAR STOCKTON did knowingly,

unlawfully, and willfully combine, conspire, confederate and agree with each other to tamper


                                                 1



   Case 4:19-cr-00029-JLK Document 3 Filed 08/08/19 Page 1 of 3 Pageid#: 3
with commercial meat product at the Monogram Food Solutions, LLC ("Monogram")

manufacturing plant at 200 Knauss Drive Martinsville, VA in violation of Title 18, United States

Code, Section 1365.

       3.      The manner and means utilized to accomplish the objects of the conspiracy

included, among others, urinating onto commercial ready-to-eat meat product inside the

Monogram manufacturing plant while video recording such act, as well as contaminating the

environment of the Monogram manufacturing plant by urinating on a door and doorjamb while

video recording such act.

       4.      In furtherance of the conspiracy and to achieve the objects therefor, the following

overt acts, among others, were committed within the Western District of Virginia and elsewhere:

On or about February 21 , 2019, MAURICE V. HOWARD did urinate onto commercial ready-to-

eat meat product and DEVIN JAMAR STOCKTON did participate in recording, using an

iPhone, HOWARD urinating on a door and doorjamb inside the Monogram manufacturing plant.

       5.      All in violation of Title 18, United States Code, Section 1365(e).



                                         COUNT TWO

The Grand Jury further charges that:

       6.      Paragraphs 2-4 of the Indictment are re-alleged and incorporated herein by

reference.

       7.      On or about February 21, 2019, in the Western District ofVirginia, the

defendants, MAURICE V. HOWARD and DEVIN JAMAR STOCKTON, with reckless

disregard for the risk that another person would be placed in danger of death or bodily injury and



                                                2



  Case 4:19-cr-00029-JLK Document 3 Filed 08/08/19 Page 2 of 3 Pageid#: 4
 under circumstances manifesting extreme indifference to such risk, did tamper with a consumer

 product, that is a commercial meat product, which product affects interstate commerce, by means

 of urination.

         8.      All in violation ofTitle 18, United States Code, Section 1365(a).



                                          COUNT THREE

 The Grand Jury further charges that:

         9.      Between on or about March 1, and on or about March 6, 2019, in the Western

 District of Virginia, the defendant, MAURICE V. HOWARD with intent to extort from a person,

 firm, association and corporation, money and other things of value, did knowingly transmit in

 interstate and foreign commerce a communication containing a threat to injure the property and

 reputation of Monogram

 and Packers Sanitation Services Inc. and certain persons associated therewith.

              10. All in violation of Title 18, United States Code, Section 875(d).




 A TRUE BILL, this       te      day of August, 2019.



                                                        s/Grand Jury Foreperson
                                                        GRAND WRY FOREPERSON


~THO  AS T. CULLEN
 UNIT D STATES ATT




                                                   3



    Case 4:19-cr-00029-JLK Document 3 Filed 08/08/19 Page 3 of 3 Pageid#: 5
